DETAILED ACTION
Application Status
	Claims 1-22 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/13/2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “desirable shipping density”. This term recited in the claim renders the claim indefinite because it is unknown what constitutes “desirable” with respect to the shipping density. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 11, and 16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Mater (US 20070284852 A1).
With respect to claim 1, Mater discloses: A shroud (10, Fig. 1) for a heavy-duty vehicle component (24, Fig. 3) comprising: a front wall (14, Fig. 1) and a pair of side walls (16) spaced apart from and rigidly connected to said front wall, said side walls and the front wall forming a hollow interior space  within said shroud, the shroud being removably attached to a heavy-duty vehicle frame (see paragraph [0016]) at a selected location; and said component being mounted on at least one of said front wall and said side walls (see paragraph [0011]) within said interior space, said shroud substantially enclosing the component when the shroud is mounted at said selected location on said heavy-duty vehicle frame.
With respect to claim 3, Mater discloses: a top wall (30, Fig. 4), said top wall being rigidly connected to said front wall (14) and said side walls (16) and forming said hollow interior space with the front wall and the side walls, wherein said component is mounted on at least one of the top wall, said front wall, and said side walls (see paragraph [0011]).
With respect to claim 11, Mater discloses: said shroud (10, Fig. 1) is connected to a main member of said heavy-duty vehicle frame (see paragraph [0016]).
With respect to claim 16, Mater discloses: said shroud (10, Fig. 1) has a downwardly extending wedge shape. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mater (US 20070284852 A1) in view of Wall (US 20170370451 A1).
With respect to claims 2 and 21, Mater discloses: said component is positioned within said interior space at a location that provides sufficient clearance for components of a forward mounted down-stop attached to an axle/suspension system depending from said heavy-duty vehicle frame. Though not specifically stated, in the absence of evidence that suggests otherwise, it stands to reason that the position of the component disclosed by Mater would provide sufficient clearance for components of a forward-mounted down-stop should one be installed on the vehicle. Mater does not disclose: a forward mounted down-stop attached to an axle suspension system depending from said heavy duty vehicle frame. 
Wall discloses a similar heavy duty vehicle having a forward mounted down-stop (94, Fig. 5) attached to an axle/suspension system (88) depending from said heavy duty vehicle frame (see paragraph [0026]). The down-stop disclosed by Wall prevents the suspension system from collapsing excessively (see paragraph [0026]). 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Mater in view of Wall to have a forward mounted down-stop to prevent the suspension system from collapsing excessively as taught by Wall (Wall; paragraph [0026]). Note, if the location of the component/shroud disclosed by Mater does not provide sufficient clearance for a forward mounted down-stop, a person of ordinary skill in the art seeking to apply the component disclosed by Mater to a vehicle having a forward mounted down-stop would have found it obvious to modify Mater to provide such clearance either by a rearrangement of parts, or a change in shape or size of the parts (see MPEP 2144.04 IV.A/VI.C).
As best understood by the examiner, the limitation, “isolates access to components of a forward mounted down stop” in claim 21 means that the shroud does not interfere with components of a down-stop, consistent with what is recited in claim 2, “provides clearance for components of a forward mounted down-stop”. 
With respect to claim 4, Mater in view of Wall as modified above discloses: the shroud for a heavy-duty vehicle component of claim 2 but is silent in teaching: said component is attached to a top portion of said front wall to provide sufficient clearance for components of said forward mounted down-stop. The component disclosed by Mater is instead attached to the side walls of the shroud via mounting brackets (20) attached to the side walls of the shroud. However, before the effective filing date, it would have been obvious to a person having ordinary skill in the arts to relocate the mounting brackets to a top portion of said front wall to arrive at the claimed invention because such a modification is merely a rearrangement of parts (see MPEP 2144.04 VI. C.).
With respect to claims 19 and 22, Mater discloses all of the features as set forth above but is silent in teaching: said heavy-duty vehicle component is a valve of a pin release/locking system, one or more pneumatic lines of said pin release/locking system being connected to said valve when the valve is removably connected to said base member for temporary mounting during shipping.
 The shroud disclosed by Mater protects a shock absorber mounted on a vehicle (see paragraph [0004]). More generally, the problem solved by the shroud disclosed by Mater is preventing components mounted on an outside of a vehicle from damage. Accordingly, the shroud is applicable to any situation in which a component mounted on an outside of a vehicle may be subjected to damage. 
Wall discloses: a vehicle having a moveable subframe (16, Fig. 1) and a valve (102, Fig. 6) of a pin release/locking system for the moveable subframe. Wall does not specifically disclose that the pneumatic lines of the pin release/locking system are connected to said valve when the valve is removably connected to said base member for temporary mounting during shipping; however, a person of ordinary skill in the art would have found it obvious to connect the pneumatic lines to the valve prior to shipping to reduce assembly times for a shipped product. The valve disclosed by Wall is mounted on the outside of the vehicle and is in danger of being damaged as it is unprotected. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to apply the shroud disclosed by Mater to the valve disclosed by Wall to protect the valve from damage. 
Claims 5-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mater (US 20070284852 A1).
With respect to claims 5 and 18, the examiner takes official notice that moveable subframes are well known within the art. Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to apply the shroud (10, Fig. 1) disclosed by Mater to a vehicle having a moveable subframe to protect components of the vehicle subframe. The shroud disclosed by Mater protects an air spring attached to the vehicle subframe (see paragraph [0004]). Since air springs are common suspension components, a person of ordinary skill in the art would have been motivated to make the modification in order to protect suspension components of the vehicle having a movable subframe. Regarding claim 18, the recitation, “for temporary mounting during shipping” is considered functional language. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114 II.). Regarding the limitation in claim 18, “said shroud being with a longitudinal length of main members of the moveable subframe to provide said moveable subframe with desirable shipping density”, it appears as though the shroud disclosed by Mater would meet the limitation when applied to a vehicle with a moveable subframe. Should this not be the case, it would have been obvious to a person of ordinary skill in the art to modify the shroud to be within a longitudinal length of main members of the subframe to arrive at the claimed invention because such a modification could be accomplished through changes in size/proportion (see MPEP 2144.04 IV. A.).
With respect to claims 6 and 7, Mater discloses all of the features as set forth above but is silent in teaching: the front wall and said pair of side walls, and said top wall are integrally formed as one-piece. However, before the effective filing date, a person of ordinary skill in the art would have found it obvious to integrally form the front and side walls and top wall as one piece because the use of a one piece construction is merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) and would facilitate maintenance and/or assembly.
With respect to claim 8, Mater discloses all of the features as set forth above but is silent in teaching: the shroud is formed of laser cut sheet metal or stamped sheet metal. However, before the effective filing date, a person of ordinary skill in the art would have found it obvious to form the shroud disclosed by Mater from laser cut sheet metal or stamped sheet metal because such a modification would merely be the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).  Further, the method of forming the device, i.e. laser cutting or stamping, is not germane to the issue of patentability of the device itself.  
With respect to claim 17, Mater discloses: said front wall (14, Fig. 1) includes a top portion and a bottom portion said side walls (16, Fig. 1) tapering from the top to the bottom of the side walls to provide said shroud with said downwardly extending wedge shape (see Fig. 1). Mater is silent in teaching: said bottom portion extending angularly downwardly from said top portion. However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide the shroud disclosed by Mater with a bottom portion of a front wall that extends downwardly from a top portion of a front wall because such a modification would merely be a change in shape of the shroud (see MPEP 2144.04 IV. B.) and would allow for adaptation to various vehicle/suspension configurations.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mater (US 20070284852 A1) in view of Schoof (US 4895350 A).
With respect to claim 9, Mater discloses all of the features as set forth above but is silent in teaching: a pair of flanges, each one of said flanges being rigidly connected to a respective one of said side walls, said shroud being removably connected to said selected location of said heavy-duty vehicle frame by the flanges. 
Schoof teaches the use of flanges (13, Fig. 1) for connecting two components of a vehicle (see Col. 2, LL. 63-68). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Mater in view of Schoof to have flanges for connecting the shroud to the frame to arrive at the claimed invention and to provide additional mounting options for the shroud. 
With respect to claim 20, Mater discloses all of the features as set forth above but is silent in teaching: said side walls of said shroud are formed with flanges, said shroud being removably connected to said base member via the flanges. 
Schoof teaches the use of flanges (13, Fig. 1) for connecting two components of a vehicle (see Col. 2, LL. 63-68). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Mater in view of Wall in further view of Schoof to have flanges for connecting the shroud to the frame to arrive at the claimed invention and to provide additional mounting options for the shroud. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mater (US 20070284852 A1) in view of Schoof (US 4895350 A) as applied to claim 9  above, and further in view of Wall (US 20170370451 A1).
With respect to claim 10, Mater in view of Schoof discloses: the shroud for a heavy-duty vehicle component of claim 9 but is silent in teaching: said selected location of said heavy-duty vehicle frame is a hanger. 
The shroud disclosed by Mater serves to protect a shock absorber of a suspension (see paragraph [0004]). The vehicle disclosed by Wall also has a shock absorber (illustrated near 60, Fig. 2) and the shock absorber is located next to a hanger (116). Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to apply the shroud disclosed by Mater to the shock absorber disclosed by Wall to protect the shock absorber in accordance with the shroud’s intended use. It also would have been obvious to such a person to attach the shroud to the nearby hanger to arrive at the claimed invention and to secure the shroud firmly to the vehicle. Such a person would have found the modification obvious because it would require only a change in shape of the shroud or mounting flanges. 
 Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mater (US 20070284852 A1) in view of Wall (US 20170370451 A1) and Chen (CN 206720540 U).
With respect to claim 12, Mater discloses all of the features as set forth above but is silent in teaching: said component is a valve of a pin release/locking system and said heavy-duty vehicle frame is a moveable subframe, said shroud being formed with an opening to provide access for manual operation of the valve. 
The shroud disclosed by Mater protects a shock absorber mounted on a vehicle (see paragraph [0004]). More generally, the problem solved by the shroud disclosed by Mater is preventing components mounted on an outside of a vehicle from damage. Accordingly, the shroud is applicable to any situation in which a component mounted on an outside of a vehicle may be subjected to damage. 
Wall discloses: a vehicle having a moveable subframe (16, Fig. 1) and a valve (102, Fig. 6) of a pin release/locking system for the moveable subframe . The valve disclosed by Wall is mounted on the outside of the vehicle and is in danger of being damaged as it is unprotected. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to apply the shroud disclosed by Mater to the valve disclosed by Wall to protect the valve from damage. 
Regarding the limitation, “an opening to provide access for manual operation”, Chen discloses that it is known to provide an opening (304, Fig. 1) in a cover for a manually operated button (1) to provide access to the button for manual operation.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to further modify Mater in view of Wall in view of Chen to provide an opening in the shroud to arrive at the claimed invention and in order to allow an operator to manually operate the valve. 
With respect to claim 13, Mater in view of Wall and Chen as modified above discloses: said valve (Wall; 102, Fig. 6) is a manually operated pneumatic push/pull valve (see paragraph [0028]). 
Regarding claim 14, the location of the access opening on the shroud is an obvious matter of design choice (see MPEP 2144.04 VI. C.). Accordingly, modifications to the shroud disclosed by Mater to have the opening on a sidewall would have been obvious to a person of ordinary skill in the art before the effective filing date. 
With respect to claim 15, Mater in view of Wall and Chen disclose all of the features as set forth above but is silent in teaching: an opening that enables passage of lines of said pin release/locking system connected to said valve. Since the compressor that supplies pressurized air to the valve isn’t located within the shroud, it would be necessary and obvious to a person of ordinary skill in the art to provide an opening in the shroud for pneumatic lines. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses trailers having adjustable length frames and covers for vehicle components in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616